Opinion by
Mr. Justice Mitchell,
The auditor found that in fact the appellant’s judgments were entered first on the index docket, but as he considered that this priority was only established by parol proof which contradicted the record, and could not be received for such purpose, he reported in favor of appellees’ judgment, and in this view the learned judge below concurred.
The principle that the record imports absolute verity and cannot be contradicted, is unquestionable, but it does not apply to the present case.
The auditor reports that “ tho Glasgow judgments appear the nearest to the- top of the page in the index docket, and there are several intervening judgments before the Dysart & Weaver judgment appears below.” The same fact is apparent from the copy of the docket entries attached to the opinion of the court. It was held in Polhemus’s Appeal, 32 Pa. 828, that the judgment docket is prima facie evidence of the order in which liens are entered, and though in that case priority of date was united *266with priority of position, yet the prima facies must apply to the latter as well as to the former, for by the act of March 29,1827, sec. 8, 9 Sm. 319, Purdon, ed. 1894, p. 1100, entries in the judgment docket “ shall be so made that one shall follow the other in the order of time in which the said judgments shall have been rendered, entered or filed.” Priority of position on the page of the docket therefore implies priority of date, and appellant’s judgment is entitled prima facie to this priority. But on coming down to the Dysarb and Weaver judgment we find that although posterior in position it bears an anterior date. If the date is right the position is wrong, and there is a manifest inconsistency in the record itself which calls for explanation. If it were necessary we should be compelled to go outside to ascertain the actual facts, and the rule that the record must be self sustaining and self explanatory would have to give way pro tanto to necessity. But here the docket itself points out the explanation. The last column contains the memorandum, “see endorsement on note,” and on turning to the endorsement we find the facts stated, “ Filed 6 January 1893. ... 11 Jany. ’93 indexed on record but within note having been returned in error with statement to plff.” The inconsistency in the record is thus explained, and the actual facts made clear. The note was filed with the prothonotary on Januaiy 6 but was not docketed until January 11. In the interval appellant’s judgments had been entered and indexed without notice of the Dysart & Weaver note or the judgment on it. Appellant is entitled to his priority thus acquired. It is the order of actual entry not the mere date that it bears, which determines the legal priority. A judgment regularly entered on the judgment docket cannot be deprived of its position then acquired by any act of the prothonotary in putting an earlier date to an entry lower down on the page and in fact made afterwards.
The proper practice when errors, clerical or other, are discovered, is not to deface the record with erasures or blots or ■interlineations; but to put on it an explanation showing the error, how it was made, and how and when and by whom corrected. Only in this manner can the record avoid occasional conflict with itself, and bear convincing testimony that it is, as it imports, absolute verity. The reference in the present case by the prothonotary on the judgment docket to the indorse-*267meat on the note, and the facts explicitly stated in the indorsement, have enabled us to reconcile the inconsistency in the record and to ascertain beyond any possible doubt the facts on which the rights of the parties depend.
Decree reversed and appellant’s judgments directed to be awarded their proper precedence in the distribution.